DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 & 12-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Splett et al. (US 2018/0085588).

1. An electrocardiogram analyzer comprising: an electrocardiogram measuring unit (e.g., via the disclosed sensing circuit 204) configured to measure an electrocardiogram based on an electrocardiographic signal of an electrode attached to a subject; a motion measuring unit (e.g., element 212) configured to measure motion based on motion information of a sensor attached to the subject; and an analyzer configured to analyze occurrence of serious arrhythmia based on the electrocardiogram measured by the electrocardiogram measuring unit and the motion measured by the motion measuring unit {e.g., [0030]-[0031], [0050]-[0055], [0073]-[0078] & (Fig 5)}.

2. The electrocardiogram analyzer according to claim 1, wherein the analyzer includes: an arrhythmia analyzer configured to analyze occurrence of arrhythmia based on the measured electrocardiogram; motion analyzer configured to analyze a type of the measured motion; and a validity analyzer configured to analyze validity of determining that the arrhythmia is serious arrhythmia based on the type of the motion when the occurrence of the arrhythmia is analyzed {e.g., [0080]-[0084] & (Fig 6)}.

 3. The electrocardiogram analyzer according to claim 2, wherein the validity analyzer (e.g., via the disclosed detector atrial event detector 240) includes: a determination criterion setting unit configured to set a determination criterion used for analyzing the validity of determining that the arrhythmia is serious arrhythmia (e.g., via increasing the confidence in reliability detecting based on event detection criteria); and a determination unit configured to determine that the arrhythmia is serious arrhythmia with reference to the determination criterion {e.g., [0057],[0080]-[0087] & (Fig 9)}.



12. The electrocardiogram analyzer according to claim 4, wherein the determination criterion setting unit is configured to set the detection sensitivity higher as motion intensity of the type of the analyzed motion becomes lower. 

13. The electrocardiogram analyzer according to claim 1, wherein the analyzer includes: an arrhythmia analyzer configured to analyze occurrence of arrhythmia based on the measured electrocardiogram; a motion analyzer configured to analyze a type and motion intensity of the measured motion over time; and a validity analyzer configured to analyze validity of determining that the measured arrhythmia is serious arrhythmia based on a type and motion intensity of motion obtained by tracing back and analyzing a type and motion intensity of motion measured when the occurrence of the arrhythmia is analyzed {e.g., [0030]-[0031], [0050]-[0055], [0073]-[0078] & (Fig 5)}.


14. The electrocardiogram analyzer according to claim 1, further comprising: a notification unit configured to notify the occurrence of serious arrhythmia when the analyzer analyzes that the serious arrhythmia has occurred (e.g., via the disclosed external display device, [0034]).

15. The electrocardiogram analyzer according to claim 1, wherein the sensor is mounted integrally with the electrode attached to the subject or mounted integrally with a telemeter attached to the subject [e.g.,0048].

16. The electrocardiogram analyzer according to claim 1, wherein the serious arrhythmia is at least one of cardiac arrest, asystole, ventricular tachycardia, extreme tachycardia, and extreme bradycardia (e.g., via the disclosed detection of an atrial and/or ventricular systolic/diastolic event [0007]-[0008]).

17. An electrocardiogram analysis method comprising: measuring an electrocardiogram based on an electrocardiographic signal of an electrode attached to a subject; measuring motion based on motion information of a sensor attached to the subject; and analyzing occurrence of serious arrhythmia based on the measured electrocardiogram and the measured motion {e.g., [0030]-[0031], [0050]-[0055], [0073]-[0078] & (Fig 5)}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Splett et al. (US 2018/0085588) in view of Sullivan et al. (US 2016/01357006).
Splett et al. discloses the claimed invention having a determination criterion setting unit configured to set the detection sensitivity based on motion sensed except wherein said unit is further configured to set a plurality of stages of detection sensitivity in accordance with the type of analyzed motion, i.e. low and/or medium sensitivity when the motion is walking or running and high sensitivity if the motion is falling down.  Sulllivan et al. teaches that it is known to use a system and a method including one or more processors to acquiring multiple sets of physiological information so as to estimate a risk of potential cardiac arrhythmia event based on various degrees and sensitivity, wherein a first sensitivity and a first specificity is different than the determined response based on a second different sensitivity and second different specificity, i.e. walking vs running etc., ([0048], [0097]-[0100], [0296]-[0299] & [0324]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the determination criterion setting unit as taught by Splett et al. with the use of varying degrees and sensitivity associated with estimating the potential cardiac arrhythmia event as taught by Sullivan et al. since such a modification would provide the determination criterion setting unit configured to set the detection sensitivity based on motion sensed wherein said unit is further configured to set a plurality of stages of detection sensitivity in accordance with the type of analyzed motion, i.e. low and/or medium sensitivity when the motion is walking or running and high sensitivity if the motion is falling down for providing the predictable results pertaining to effectively predicting the likelihood of probability of an adverse cardiac event occurring during multiple different period of times, times associated with different levels of activity (Sullivan, [0048], [0097]-[0100], [0296]-[0299] & [0324]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792